FILED
                            NOT FOR PUBLICATION                              JUL 31 2014

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOHN COBB,                                       No. 13-55394

              Plaintiff - Appellant,             D.C. No. 3:10-cv-01872-CAB-
                                                 WMC
  v.

JOSE JUAREZ, ID 602; et al.,                     MEMORANDUM*

              Defendants - Appellees.



JOHN COBB,                                       No. 13-55478

              Plaintiff - Appellee,              D.C. No. 3:10-cv-01872-CAB-
                                                 WMC
  v.

JOSE JUAREZ, ID 602; J. COX, ID 652,

              Defendants - Appellants,

  And

JEFF REYES, ID 606; et al.,

              Defendants.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    Appeal from the United States District Court
                       for the Southern District of California
                  Cathy Ann Bencivengo, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

      John Cobb appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging federal and state law claims arising from a traffic

stop on a college campus, and defendants Juarez and Cox cross-appeal. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Stewart v. U.S.

Bancorp, 297 F.3d 953, 956 (9th Cir. 2002) (dismissal on the basis of the doctrine

of res judicata). We may affirm on an ground supported by the record. Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Dismissal of Cobb’s action as precluded by the doctrine of res judicata was

proper as to all defendants because Cobb alleged nearly identical claims arising out

of the same traffic stop and resulting search against these defendants, or parties

with whom they are in privity, in a prior action in which there was a final judgment

on the merits. See Stewart, 297 F.3d at 956-57 (setting forth elements of the

doctrine of res judicata as a bar to re-litigation of claims that were raised and that

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and denies Cobb’s request for oral argument, set forth in his
opening brief. See Fed. R. App. P. 34(a)(2).

                                            2                                     13-55394
could have been raised in the prior action, and noting that, all dismissals other than

those for lack of jurisdiction, improper venue, or improper joinder operate as an

adjudication on the merits for purposes of applying the doctrine of res judicata);

United States v. Schimmels (In re Schimmels), 127 F.3d 875, 881 (9th Cir. 1997)

(privity exists for purposes of the doctrine of res judicata where the interests of a

non-party were represented adequately by a party in the original suit); Scott v.

Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984) (per curiam) (privity exists

between employees of the same agency even though some were only named in the

later action). Moreover, the district court did not abuse its discretion by denying

Cobb leave to amend because amendment would have been futile. See McQuillion

v. Schwarzenegger, 369 F.3d 1091, 1099 (9th Cir. 2004).

      Because we affirm dismissal of Cobb’s actions against all defendants on the

basis of the doctrine of res judicata, we do not consider the parties’ arguments

regarding the sufficiency of Cobb’s allegations against defendants Juarez and Cox.

      We reject Cobb’s contentions regarding the allegedly erroneous denial of his

request for an injunction and the dismissal of his prior action on “extraneous or

technical” grounds, without oral argument, and before the issuance of summons.

      Cobb’s request for judicial notice of various website entries regarding

international events, profiles of certain federal judges, irrelevant pleadings in his


                                           3                                     13-55394
prior criminal actions, and other documents, filed on September 18, 2013, is

denied. See Fed. R. Evid. 201.

      Defendants’ request for judicial notice, filed on August 20, 2013, is granted.

      AFFIRMED.




                                         4                                     13-55394